COURT OF APPEALS OF VIRGINIA
PUBLISHED

            Present: Judges Huff, Malveaux and Senior Judge Annunziata
            Argued by videoconference


            B. MAYES MARKS, JR.
                                                                                OPINION BY
            v.     Record No. 0073-21-2                                      JUDGE GLEN A. HUFF
                                                                                JUNE 29, 2021
            HENRICO DOCTORS’ HOSPITAL/HCA


                        FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                           B. Mayes Marks, Jr. (Marks & Associates, P.C., on brief), pro se.

                           (Charles Arthur Gavin; Cawthorn, Deskevich & Gavin, P.C., on
                           brief), for appellee. Appellee submitting on brief.


                   Kenneth Bowe (“claimant”) underwent surgery for a compensable injury in 2013.

            Claimant’s counsel, B. Mayes Marks, Jr. (“appellant”), successfully recovered those surgical

            expenses from Honeywell International Inc. (“employer”) on behalf of Henrico Doctors’

            Hospital (“appellee”) in 2015. After significant delays, appellant sought recovery of attorney’s

            fees from appellee. The Workers’ Compensation Commission (the “Commission”) denied

            appellant’s request because he failed to give appellee reasonable notice of his claim for

            attorney’s fees.

                   Appellant contends that the Commission committed reversible error by interpreting its

            own rules to include a requirement that reasonable notice be given for a claim of attorney’s fees.

            This Court disagrees. The Commission’s interpretation of its own rules was not unreasonable.

            Therefore, this Court will defer to that interpretation and affirm the judgment below.
                                        I. BACKGROUND

        Claimant suffered compensable back injuries on September 18, 2002, and January 17,

2012. He underwent back surgery at appellee’s hospital on August 18, 2013. Employer initially

denied responsibility to pay for the surgery. Claimant pursued recovery of the surgical expenses

on behalf of appellee. Employer later stipulated that the surgery costs were recoverable and, on

January 19, 2015, the deputy commissioner entered an order requiring employer to pay for the

surgery. On October 5, 2015, employer paid appellee $200,545.42 for the surgery.

        Appellant made no attempt to recover attorney’s fees until 2017. On April 12, 2017,

appellant sent an e-mail to appellee’s representative, Patricia Nobbee, requesting attorney’s fees

of 25% of the recovered amount. Appellant sent a second, identical e-mail on June 28, 2017. On

July 6, 2017, appellant’s assistant sent a third e-mail requesting a response to the prior two

e-mails. All three of these e-mails, however, were sent to an incorrect address. All three were

sent to PatriciaNobbee@Parallon.com. Ms. Nobbee’s correct address, however, was

Patricia.Nobbee@Parallon.com. Due to the omitted period, none of appellant’s e-mails were

received.1

        Despite getting no response, appellant took no further action to recover attorney’s fees for

nearly three years. On March 25, 2020, appellant sent an e-mail to Ms. Nobbee’s correct address

requesting attorney’s fees. Appellee denied the request, contending that the request was

untimely. Appellant filed a formal request for attorney’s fees with the Commission on April 2,

2020.

        The deputy commissioner awarded appellant attorney’s fees, holding that there was no

requirement that a request for attorney’s fees be made in a specific time frame. Appellee sought



        1
          Appellant avers that he never received any indication that his e-mails were not delivered
to their intended recipient.
                                               -2-
review, and the Commission reversed in a split decision. The majority held that, pursuant to its

rules, a claimant is required to give reasonable notice of their request for attorney’s fees. It

determined that appellant had failed to give such reasonable notice because appellee did not

receive notice of the claim until March 2020, nearly five years after recovery of the surgical

costs.

         Commissioner Marshall dissented. He noted that the relevant statutory provision

contains no time requirement for the filing of a claim for attorney’s fees. Therefore, he

concluded, the Commission lacked the authority to impose one. Commissioner Marshall

reasoned that the requirement of reasonable notice as set forth in the Commission’s rules refers

only to reasonable notice of the filing of a motion with the Commission, not notice for the

abstract assertion of a claim. Accordingly, the dissent maintained that the reasonable notice

requirement exists only to protect the due process rights of opposing parties.

         This appeal followed.

                                  II. STANDARD OF REVIEW

         In matters appealed from the Commission, this Court reviews questions of law de novo.

Advance Auto & Indem. Ins. Co. of N. Am. v. Craft, 63 Va. App. 502, 514 (2014). However,

“[w]hen a challenge is made to the [C]ommission’s construction of its rules, ‘our review is

limited to a determination of whether the [C]ommission’s interpretation of its own rule was

reasonable.’” Diaz v. Wilderness Resort Ass’n, 56 Va. App. 104, 114 (2010) (quoting Boyd v.

People, Inc., 43 Va. App. 82, 86 (2004)). Therefore, this Court “will not set aside the

[C]ommission’s interpretation of its rules unless that interpretation is arbitrary and capricious.”

Id.




                                                 -3-
                                             III. ANALYSIS

        Appellant contends that the Commission erred in interpreting its rules to include a

requirement that he had to give appellee timely and reasonable notice of his request for

attorney’s fees.2 Appellant contends that this interpretation is incorrect because Rule 6.2

“plainly and unambiguously” applies only to the filing of a request for attorney’s fees with the

Commission. In other words, appellant contends that there is no timeliness requirement for

requesting attorney’s fees, only one for notifying the provider that a formal request was filed.

        Attorney’s fees in workers’ compensation claims are governed by Code § 65.2-714. In

pertinent part, that statute provides that

                  If a contested claim is held to be compensable under this title and
                  . . . benefits for medical services . . . inure to the benefit of a
                  third-party . . . health care provider, the Commission shall award to
                  the employee’s attorney a reasonable fee and other reasonable pro
                  rata costs as are appropriate. However, the Commission shall not
                  award attorney fees under this subsection unless and until the
                  employee’s attorney has complied with Rule 6.2 of the Rules of the
                  Commission.

Code § 65.2-714(B).

        Thus, while the statute contains no timeliness requirement in its text, it does require strict

adherence to the requirements of Rule 6.2. That rule, in turn, requires an attorney seeking fees to

certify that the “health care provider was given reasonable notice that a motion for an award of

such fee would be made.”3 Workers’ Comp. Cms’n Rule 6.2(A)(3).



        Appellant does not challenge the Commission’s determination that he failed to give
        2

reasonable notice of his claim for attorney’s fees.
        3
            The full text of Rule 6.2(A) provides that

                  An attorney’s fee shall be awarded from sums recovered for the
                  benefit of a third-party insurance carrier or a health care provider
                  pursuant to § 65.2-714 of the Code of Virginia, if the parties
                  cannot agree, upon filing of a statement including the name and

                                                   -4-
       The Commission interpreted this rule to require a party seeking recovery of attorney’s

fees to give the third-party health care provider reasonable and timely notice of the claim itself,

not just the formal filing of a request for attorney’s fees with the Commission. Essentially, the

Commission interpreted notification that a motion “would be made” to equate to notification that

a claim for attorney’s fees was being pursued. In most circumstances, this would seem

duplicative of Rule 6.2(A)(2), which requires certification that both the claimant and the provider

“made a reasonable good faith effort to resolve the matter.” However, as this case exemplifies, a

claimant’s attempt to resolve the matter may not always result in the third-party provider

receiving notice of the claim.

       Appellant contends that the Commission erred because the only plausible interpretation

of the rule is that a claimant must notify the provider that they intend to file a formal motion with

the Commission. While that is one plausible interpretation, such a rule would serve essentially

no purpose. Both appellant—and the dissent below—contend that such a rule would protect the

due process rights of the provider by giving them notice of the claim for attorney’s fees pending

before the Commission. However, Rule 6.2(A)(4) already does that by requiring certification




               address of each carrier or provider from whom the fee is requested,
               the amount of the medical charge recovered for each carrier or
               provider and the amount of the fee requested, and certification that:

               1. The claim was contested or that the defense was abandoned;

               2. Prior to the filing of a request with the Commission the attorney
               and carrier or provider made a reasonable good faith effort to
               resolve the matter;

               3. The insurance carrier or health care provider was given
               reasonable notice that a motion for an award of such fee would be
               made;

               4. A copy of the motion has been sent to each carrier and health
               care provider identified.
                                              -5-
that “[a] copy of the motion has been sent to each carrier and health care provider identified.”

Therefore, appellant’s interpretation would require a claimant to notify the third-party provider

both that they intended to file a claim and that they actually filed a claim.

       Regardless, the role of this Court is not to interpret the Commission’s rules for it. The

applicable standard of review limits this Court’s role to determining whether the Commission’s

interpretation of Rule 6.2(A)(3) was reasonable. Diaz, 56 Va. App. at 114. Here, the rule is

capable of two plausible interpretations. Therefore, this Court cannot say that the Commission’s

choice of one over the other was unreasonable. Nor is there anything unreasonable about a

requirement that a claimant give notice of their claim within a reasonable period of time. Indeed,

rules of repose are replete in law. Accordingly, this Court defers to the Commission’s

interpretation of its own rule.

                                        IV. CONCLUSION

       The Commission interpreted Rule 6.2(A)(3) to require reasonable notice of the claim for

attorney’s fees. Because that interpretation is not unreasonable, this Court will not set aside the

Commission’s interpretation of one of its own rules. Accordingly, this Court affirms the

judgment of the Commission.

                                                                                          Affirmed.




                                                 -6-